Citation Nr: 1222188	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory condition, claimed as asthma and emphysema, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for joint problems to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from November 1954 to November 1956.  He also had various periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus and joint problems as well as asthma and emphysema.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2012, subsequent to the issuance of the August 2007 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011). 

The issues of entitlement to service connection for a traumatic brain injury and schizophrenia were raised by the Veteran's representative in a May 2012 Informal Hearing Presentation.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran currently suffers from diabetes mellitus.

2.  The evidence of record does not establish that the Veteran suffers from a current respiratory disorder, including asthma and bronchitis.

3.  The evidence of record does not establish that the Veteran suffers from a current joint disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for a joint disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to his claims for service connection for diabetes, asthma/emphysema and joint problems in a January 2006 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were provided in a March 2006 preadjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Board notes that although the Veteran's representative argued that the Veteran did not receive a VA examination for his respiratory claim, a VA respiratory examination was conducted in August 2007.  The Veteran has not indicated that he received treatment at any other facility or completed an appropriate authorization form to allow VA to obtain additional records.  See 38 C.F.R. § 3.159(c)(1) (VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.)  

A VA examination has not been conducted with regard to the Veteran's claims for service connection for diabetes mellitus and joint problems.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

As detailed below, there is no evidence other than the Veteran's assertion linking his claimed diabetes mellitus and joint problems to service.  His assertions of such a relationship are insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The clinical evidence does not contain current findings or residuals related to diabetes mellitus and the service treatment records are negative for an incurrence of diabetes mellitus.  In addition, the evidence of record does not show that he has been diagnosed with a current joint disability.  He has not alleged a continuity of symptomology and the clinical evidence does not demonstrate such a continuity.  There is no other evidence of continuity of symptomatology or of a link between the claimed diabetes mellitus and joint problems and service.  A VA examination is therefore not required.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis, diabetes mellitus and sarcoidosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A.        § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus 

The Veteran contends that he suffers from diabetes mellitus as a result of exposure to herbicides while serving at Canadian Forces Base (CFB) in Gagetown, New Brunswick.

An October 1954 service entrance examination was negative for any relevant abnormalities and the urinalysis was negative for sugar.  A September 1956 service discharge examination was also negative for any relevant abnormalities and the urinalysis was again negative for sugar.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to diabetes mellitus.

 A January 1958 VA examination was negative for any findings, treatments or diagnoses related to diabetes mellitus.  Laboratory testing was negative for sugar.

A September 1977 National Guard entrance examination was negative for any relevant abnormalities and the Veteran denied having sugar in his urine in an accompanying Report of Medical History (RMH).  The Veteran denied having diabetes in a March 1990 Cardiovascular Screening Questionnaire.

A March 1990 National Guard examination was negative for any relevant abnormalities and there was no sugar in his urine on laboratory testing.  The Veteran denied having sugar in his urine in an accompanying RMH.  The remaining service treatment records from the Veteran's National Guard service were negative for complaints, treatments or diagnoses related to diabetes mellitus.

Service personnel records indicate that the Veteran was stationed at the CFB in Gagetown, New Brunswick during the following periods: August 11, 1979 to August 25, 1979; July 25, 1984 to July 27, 1984; July 30, 1984 to August 3, 1984; August 6, 1984 to August 7, 1984; August 10, 1984 to August 24, 1984.

A June 2005 Information Paper from the Department of Defense, Veterans and Emergency Management for the state of Maine indicated that the Maine National Guard began training at Gagetown CFB in 1971, four years after the completion of Agents Orange Purple testing.

An October 2006 response from the United States Armed Services Center for Research of Unit Records (now the Joint Services Records Research Center (JSRRC)) indicated that they were unable to verify that there was any testing or storage of chemicals during the training periods between August 11, 1979 and August 24, 1984 at CFB in New Brunswick.  Technical Report 114, the Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants, verified that basic desiccants as well as Agents Orange and Blue were tested there during the period between December 1966 and October 1967.

An August 2006 memorandum from the Department of Defense, Veterans and Emergency Management for the state of Maine indicated that the chemical 2, 4-D and 2,4,5-T were used to make Agents Orange, Purple and White.  These chemicals were used either individually or in combination in the years prior to 1967 by the Canadian military as herbicides and the chemical 2,4-D was used in 1969 and 1970 along with TORDON 101.

A September 2007 memorandum from the Department of Defense, Veterans and Emergency Management for the state of Maine indicated that the first official use of the Gagetown CFB as a training site for the Maine National Guard was in 1971.

A February 2010 newspaper article published by the MetroWest Daily News documented the efforts of an American Legion service officer to get recognition for veterans who had served at the Gagetown CFB and were thought to have been exposed to Agent Orange. 

An undated internet article from the National Defence and the Canadian Forces described an ex-gratia payment the government of Canada was offering related to the testing of unregistered US military herbicides at the Gagetown CFB in 1966 and 1967.  The only known instances that Agent Orange, Agent Purple and other unregistered herbicides were tested at Gagetown CFB occurred for three days in June 1966 and four days in June 1967.

An undated internet chart labeled "Overview of Herbicide Spray Programme 1956-1984" listed the chemical types used between 1956 and 1984.  In 1979, Tondon 10K and Spike 5P were used.  The author of this chart and the place where these chemicals were used is not clear.

The Veteran filed the instant claim in December 2005.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to diabetes mellitus during the appellate period.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim.

Diabetes mellitus is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for such a manifestation of diabetes mellitus.

There is no competent evidence of diabetes mellitus during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis of diabetes mellitus, service connection can be granted and the claim must be denied.  

Respiratory Disability

The Veteran contends that he suffers from bronchitis as a result of his exposure to herbicides and/or his in-service diagnosis of bronchitis.

An October 1954 service entrance examination was negative for any relevant abnormalities.  An August 1956 chest X-ray revealed the slight accentuation of the bronchovascular markings, particularly on the right, with no evidence of infiltrating lesions or pleural effusion.  A September 1956 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to any respiratory condition.

A September 1977 National Guard entrance examination was negative for any relevant abnormalities and the Veteran denied asthma but reported shortness of breath in an accompanying RMH; he then clarified that this shortness of breath occurred while running.

A September 1986 treatment note indicated that the Veteran had been admitted due to chest pain/pressure as well as acute and chronic bronchitis.  Final diagnoses of chronic tobacco bronchitis and acute bronchitis with chest pain were made.  His condition was noted to be improved on discharge.  An October 1986 treatment note indicated that the Veteran's bronchitis was resolving.

An October 1986 Statement of Medical Examination and Duty Status indicated that the Veteran had been diagnosed with bronchitis and that this illness was due to extremely unsanitary living and working conditions while on Annual Training in Italy.  This illness was found to have been incurred during the line of duty and occurred while the Veteran was present for ACDUTRA.

 A September 1988 treatment note contained an assessment of resolved bronchitis following complaints of daytime coughing.  The Veteran was returned to full duty and advised to stop smoking.  A second September 1988 treatment note contained assessments of chronic obstructive pulmonary disease (COPD) and resolving bronchitis.

A September 1988 Statement of Medical Examination and Duty Status indicated that the Veteran had suffered from bronchitis during a period of ACDUTRA.  The Veteran was advised that he should adhere to his doctors' advice and stop smoking as this would reduce the return of bronchitus and help him breathe better in the future.

A March 1990 Cardiovascular Screening Questionnaire indicated that the Veteran smoked one-half pack of cigarettes per day.  A March 1990 National Guard examination was negative for any relevant abnormalities and the Veteran reported shortness of breath with exertion in an accompanying RMH.  The examiner noted that the Veteran had a history of smoking.

Service personnel records document that the Veteran served on ACDUTRA from September 13, 1986 to September 24, 1986 and from August 29, 1988 to September 18, 1988.

An August 2007 VA respiratory examination reflected the Veteran's reports that he first smoked his grandfather's pipe at age 5 and that he began smoking cigarettes at age 13.  He did not recall having bronchitis, pneumonia or asthma prior to service.  He first developed lung problems in the early 1980s, during a two-week period of active duty in Italy, when he was housed in a large building with heavy dust on the floor that was stirred up whenever a vehicle was started up.  He recovered from this episode but had episodes of bronchitis and possibly pneumonia over the years after this incident.  In the 1990s, he developed asthma and was started on inhalers.  The examiner noted that there were no recent medical records received from doctors since separation from service or after his bronchitis flare-up in 1988.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was not as likely as not that the Veteran's asthma with periodic flare-ups was related to service as there was no evidence of asthma on examination and the condition was not documented in the clinical evidence of record.  He had an episode of bronchitis while in service in the 1980s, which was treated with medication, and all symptoms were noted to have resolved in September 1988 when he was returned to full duty.  There were no subsequent records indicating ongoing problems as a result of this one episode of acute bronchitis.  In addition, the Veteran had a very long heavy history of smoking which were more likely than not was the primary contributing factor to his bronchitis.

An undated internet article on bronchitis published by the Mayo Clinic detailed the symptoms, causes, risk factors and complications of this disease.  This article indicated that individuals who smoked or lived with a smoker were at a higher risk of both acute bronchitis and chronic bronchitis.  The most common cause of chronic bronchitis was smoking cigarettes while air pollution, dust and toxic gases in the environment could contribute to the condition.

The Veteran filed the instant claim in December 2005.  Although the record establishes that the Veteran had been diagnosed as having bronchitis during his National Guard service and referred to a diagnosis of asthma in the 1990s, he has not been diagnosed with a respiratory disorder during the course of this appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The clinical evidence of record also does not document treatment or complaints related to any respiratory disorder during the appellate period and the August 2007 VA examiner noted that there was no evidence of asthma on examination or evidence of an on-going problem with bronchitis after 1988.  There is no valid claim in the absence of a current disability.

Sarcoidosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of sarcoidosis.

There is no competent evidence of asthma or other respiratory disorder during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis of a respiratory disorder, to include asthma, service connection can be granted and the claim must be denied.  

Joint Problems

The Veteran contends that he suffers from joint problems as a result of an injury he sustained during service, including an August 1956 elbow injury and or exposure to herbicides.

An October 1954 service entrance examination was negative for any relevant abnormalities.  In June 1956, the Veteran fell and dislocated his right shoulder.  A July 1956 right shoulder X-ray was negative.  An August 1956 treatment note indicated that the Veteran fell on his left arm while acting as a runner.  A diagnosis of a left elbow sprain with hematoma was made.

A September 1956 service discharge examination was negative for any relevant abnormalities.  The examiner noted that the Veteran had been involved in an automobile accident in 1952 that resulted in residual knee instability that was currently asymptomatic and that he had sustained a left arm injury in August 1956.  The remaining service treatment record were negative for complaints, treatments or diagnoses related to any joint disability for this period of service.

A September 1977 National Guard examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  An August 1979 Individual Sick Slip indicated that the Veteran had sprained his right ankle.

A March 1990 National Guard examination was negative for any relevant abnormalities.  The Veteran reported arthritis in an accompanying RMH and clarified that he sustained a left knee injury in 1988 and that he had experienced shoulder aches for 30 years.  The examiner noted that there were no sequelae of a left knee disability and that there were significant findings relating to the shoulder on examination.

An October 1990 private treatment note indicated that the Veteran had a chronic menicle tear of the left knee.

A May 1991 Individual Sick Slip and Treatment Record indicated that the Veteran tripped while walking down a dirt road and contained a diagnosis of internal derangement of the left knee was made.  A May 1991 treatment note contained an assessment of a left knee strain.

A May 1991 Statement of Medical Examination and Duty Status indicated that the Veteran injured his knee and twisted his ankle after stepping in a hole.  This injury was determined to have been incurred in the line of duty during a period of ACDUTRA.

Although the Veteran has generally claimed joint problems, these symptoms do not constitute a disability for which service connection can be granted without a diagnosed or identifiable underlying malady or condition.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)(pain is not a separate disability for VA disability compensation purposes).  The clinical evidence does not document treatment, complaints or diagnoses related to arthritis in any joint during the appellate period.  See, e.g., McClain, supra.  As previously noted, there can be no valid claim in the absence of a current disability.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of arthritis.

There is no competent evidence of a joint disability during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau, supra.  As the evidence of record is negative for a current diagnosis of a joint disability, service connection can be granted and the claim must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for joint problems is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


